Citation Nr: 1045180	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  07-09 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for the residuals of frostbite 
of the feet, also claimed as poor circulation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1989 to June 1992.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a March 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, 
inter alia, denied the Veteran's claim for service connection for 
the residuals of frostbite of the feet.  The Board notes that 
jurisdiction of the claim was subsequently transferred to the RO 
in New Orleans, Louisiana.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with a bilateral disorder of 
the feet.

2.  There is no competent or credible evidence of a link between 
the Veteran's current disorders the feet and his military 
service.


CONCLUSION OF LAW

The residuals of frostbite of the feet, to include poor 
circulation, were not incurred in or aggravated by the Veteran's 
military service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.303, 3.307, 3.309 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals limited compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 
et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
duty to notify was accomplished by way of a VCAA letter from the 
AOJ to the Veteran dated in June 2005.  That letter effectively 
satisfied the notification requirements of the VCAA consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) 
informing him about the information and evidence not of record 
that was necessary to substantiate his service connection claim; 
(2) informing him about the information and evidence that VA 
would seek to provide; and (3) informing him about the 
information and evidence that he was expected to provide.  See 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).   

Furthermore, the March 2006 letter from the AOJ advised the 
Veteran of the elements of a disability rating and an effective 
date, which are assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007) (Dingess).  Thus, 
the Veteran has received all required notice in this case, such 
that there is no error in the content of his VCAA notice.    

With regards to the timing of his VCAA notice, the Board sees the 
AOJ did not provide the Veteran all necessary Dingess-compliant 
VCAA notice prior to initially adjudicating his claim in March 
2006, the preferred sequence.  But in Pelegrini II, the United 
States Court of Appeals for Veterans Claims (Court) clarified 
that in these situations VA does not have to vitiate that initial 
decision and start the whole adjudicatory process anew, as if 
that decision was never made.  Rather, VA need only ensure that 
the Veteran receives (or since has received) content-complying 
VCAA notice, followed by readjudication of his claim, such that 
the intended purpose of the notice is not frustrated and he is 
still provided proper due process.  Id. 120.  In other words, he 
must be given an opportunity to participate effectively in the 
processing of his claim.  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit Court) has held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if adequate 
VCAA notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  
As a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

Here, VA cured the timing notice after sending additional 
Dingess-compliant VCAA notice in the March 2006 letter by 
readjudicating the case by way of the April and October 2008 
SSOCs.  In essence, the timing defect in the notices has been 
rectified by the latter readjudications.  In addition, the 
Veteran has never alleged how any timing error prevented him from 
meaningfully participating in the adjudication of his claim.  As 
such, the Veteran has not established prejudicial error in the 
timing of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. 
Ct. 1696 (2009).  Therefore, since VA cured the timing error and 
because the Veteran did not challenge the sufficiency of the 
notice, the Board finds that VA complied with its duty to notify.  

In addition to notification, VA is required to assist the Veteran 
in finding evidence to support his claim.  See 38 U.S.C.A. § 
5103A.  The AOJ has secured some of the Veteran's service 
treatment records (STRs), VA treatment records, private medical 
evidence as identified by the Veteran, as well as certain Social 
Security Administration (SSA) records.  The Veteran has submitted 
personal statements, certain STRs, private treatment records, as 
well as a statement from an acquaintance and a statement from his 
spouse.  The Veteran has not provided authorization for VA to 
obtain any additional private medical records, nor has he 
indicated that such records exist.  Therefore, the Board 
concludes that the duty to assist the Veteran in gathering 
information to advance his claim has been met.

In the record, the Veteran has referred several times to an 
incident wherein he experienced frostbite during his military 
service in Korea.  See the Veteran's May 2005 claim, and February 
2007 substantive appeal (VA Form 9).  He has stated that he was 
given limited treatment for this frostbite at Camp Casey, Korea, 
in November 1990.  See the Veteran's May 2005 claim.  There are 
no records of treatment for frostbite related injuries in his 
STRs at around that time.  However, the AOJ has engaged in 
several attempts to obtain the Veteran's compete STRs.  First, by 
contacting the National Personnel Records Center (NPRC); however, 
the NPRC indicated in August 2005 that it did not have the 
Veteran's complete STRs and could not provide further information 
about their whereabouts.  In January 2006, the AOJ contacted the 
Veteran, and he indicated that he also did not have copies of 
these records.  He also indicated that he was not hospitalized 
for his frostbite such that additional clinical records could be 
searched for.  Finally, in January 2006, the AOJ also contacted 
the Veteran's separation command, which indicated that all 
relevant records would have been forwarded to the NPRC.  In a 
January 2006 memorandum, the AOJ reviewed its attempts to obtain 
the Veteran's complete STRs and concluded that such records were 
unavailable for review.

As such, the Board acknowledges that the Veteran's complete STRs 
have not been obtained.  When service medical records (STRs) are 
lost or missing, VA has a heightened obligation to satisfy the 
duty to assist.  Under these circumstances, the Court has held 
that the VA has a heightened duty to assist a claimant in 
developing his claim when the Veteran's service treatment records 
are not available for any reason, including because they were 
destroyed in the fire at the NPRC in the early 1970s.  This duty 
includes the search for alternate medical records, as well as a 
heightened obligation on the Board's part to explain its findings 
and conclusions, and carefully consider the benefit-of-the-doubt 
rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does 
not, however, lower the legal standard for proving a claim for 
service connection, but rather increases the Board's obligation 
to evaluate and discuss in its decision all of the evidence that 
may be favorable to the appellant.  See Russo v. Brown, 9 Vet. 
App. 46, 51 (1996).  As such, the Board acknowledges the efforts 
made by the AOJ to obtain the Veteran's records, as well as the 
enhanced duties to the Veteran due to the inability to locate 
complete STRs.

The Veteran's representative has requested that the Veteran be 
provided with a VA medical examination to provide an etiological 
opinion regarding the Veteran's bilateral disorder of the feet.  
The Board also acknowledges that no medical examination has been 
conducted or medical opinion obtained with respect to the 
Veteran's service connection claims.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).  However, the standards of McLendon are 
not met in this case.  Under McLendon v. Nicholson, 20 Vet. App. 
79, 82 (2006), in a disability compensation (service connection) 
claim, VA must provide a VA medical examination when there is:  
(1) competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to make a 
decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002).  As discussed below, there is evidence of a 
current disorder related to the Veteran's feet.  There is also 
evidence of in-service treatment related to the Veteran's feet.  
See the April 1991 STR.  However, the Board concludes that the 
lay evidence provided by the Veteran regarding a connection 
between any current disorders of the feet and any in-service 
incident is not credible.  Further, the competent and probative 
medical evidence of record does not show that any current 
disorders related to the Veteran's feet are due to any in-service 
incident.  In fact, the medical evidence of record appears to 
indicate that the Veteran's disorders of the feet are due to 
other causes.  Therefore, as service and post-service medical 
records provide no evidence of a connection between the Veteran's 
current disorders of the feet and his military service, and in 
fact provide evidence against the claim, the Board finds no basis 
for a VA examination or medical opinion to be obtained.  Thus, 
the Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  


Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  That is, a Veteran can establish continuity of 
symptomatology in cases where the Veteran cannot fully establish 
the in-service and/or nexus elements of service connection 
discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  To establish continuity of 
symptomatology, the Court held a Veteran must show "(1) that a 
condition was 'noted' during service, (2) with evidence of post-
service continuity of the same symptomatology, and (3) medical or 
lay evidence of a nexus between the present disability and the 
post-service symptomatology."  Barr, 21 Vet. App. at 307.  
Whether medical evidence or lay evidence is sufficient to relate 
the current disorder to the in-service symptomatology depends on 
the nature of the disorder in question, that is, whether the 
relationship and disability are capable of lay observation.  
Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of 
symptomatology, although the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, it cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a) (listing applicable chronic diseases, including 
organic diseases of the nervous system, and cardiovascular 
diseases).  This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.   

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be shown 
by satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no official 
record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d). However, the provisions of 38 U.S.C.A. § 1154(b) do not 
establish a presumption of service connection, but eases the 
combat Veteran's burden of demonstrating the occurrence of some 
in-service incident to which the current disability may be 
connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  That 
is, the statute provides a basis for determining whether a 
particular injury was incurred in service, but not a basis to 
link the injury etiologically to the current condition.  Dalton 
v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 
Vet. App. 128, 138 (1997); Libertine v. Brown, 9 Vet. App. 521, 
523-24 (1996).  Service connection by way of the combat 
presumption may also be rebutted by clear and convincing evidence 
to the contrary.  38 U.S.C.A. § 1154(b).

Competent medical evidence may mean statements conveying sound 
medical principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, 
lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability benefits. 
38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the Federal 
Circuit Court recently held that lay evidence, when competent, 
can establish a nexus between the Veteran's disability and an in-
service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
stated in Davidson that it has previously and explicitly rejected 
the view that competent medical evidence is always required when 
the determinative issue in a claim for benefits involves either 
medical etiology or a medical diagnosis.  Id. at 1316.  Instead, 
under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when:  (1) a 
layperson is competent to identify the medical condition, (e.g., 
a broken leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a 
layperson would be competent to identify a "simple" condition 
like a broken leg, but would not be competent to identify a form 
of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may 
establish the presence of a condition during service, post-
service continuity of symptomatology, and evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type 
of evidence that will suffice to demonstrate entitlement to 
service connection, and the determination of whether lay evidence 
may be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for the Residuals of Frostbite of 
the Feet

The Veteran has indicated that he currently experiences the 
residuals of frostbite injuries to the feet, including poor 
circulation.  See the Veteran's May 2005 claim.  

The first and perhaps most fundamental requirement for any 
service-connection claim is proof that the Veteran currently has 
the claimed disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. 
App. at 225.  In the present case, the Veteran has a history 
relating to treatment for his feet which may be connected to his 
military service.  The Veteran's claims file contains a private 
treatment record dated in July 2005 which indicates that the 
Veteran was experiencing some lower extremity edema.  Subsequent 
private treatment records indicate that the Veteran has received 
treatment for pain to his feet "of unknown etiology."  This was 
later also indicated as "[p]rogressive bilateral peripheral 
neuropathy of unknown etiology."  See the private treatment 
records dated in January 2006 and February 2007, from D. Nolan, 
DPM/ob.  The Veteran's VA medical treatment records also indicate 
treatment for cold feet in January 2007.  Finally, the Veteran 
has indicated that he experiences cold feet, as well as numbness 
and tingling.  See the Veteran's May 2005 claim; see also the 
private treatment records January 2006 and February 2007 from Dr. 
Nolan, and the VA medical treatment records of January 2007.  The 
Veteran also submitted a statement from W.H. in June 2005, and 
from his spouse in March 2006, which indicate that the Veteran 
has a history of complaints of poor circulation in his feet.  
With evidence of a history of relevant symptoms, as well as 
diagnoses and treatment of the Veteran's feet, the Board 
concludes that the Veteran experiences a bilateral foot disorder 
eligible for service connection. 

Therefore, the determinative issue is whether any current 
disorder affecting the Veteran's feet is somehow attributable to 
the Veteran's military service.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service."); see also, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).  

The Veteran has alleged that his current disorders of the feet 
are due to exposure to cold, specifically, the Veteran has 
indicated that in November 1990, he was treated for frostbite of 
the feet in Camp Casey, Korea.  See the Veteran's May 2005 claim.  
The Veteran has also indicated that he has experienced continuous 
symptoms since treatment for swelling of his feet in 1991.  See 
the private treatment record dated in February 2007 from Dr. 
Nolan.  However, the Veteran's statements in this regard have not 
been consistent.  In January 2006, the Veteran denied 
experiencing any trauma to his feet.  See the private treatment 
record dated from Dr. Nolan.  Subsequently he indicated that his 
feet had swollen in 1991, but there was no known reason for it, 
and it was at this time that the Veteran's current problems with 
his feet began.  See the private treatment record dated in 
February 2007 from Dr. Nolan.  As such, the Veteran has indicated 
that he incurred a condition with chronic symptoms in service, 
and that he has experienced continuity of symptomatology of this 
disorder since that time.  The Veteran is competent to indicate 
experiencing the residuals of injuries due to cold during 
service, as well as pain in his feet from his service with 
continuity of symptomatology of these symptoms since his release 
from active duty.  See Goss v. Brown, 9 Vet. App. 109, 113 
(1996); see also 38 C.F.R. § 3.159(a)(2).

In such an instance, the Veteran's credibility affects the weight 
to be given to his testimony, and it is the Board's 
responsibility to determine the appropriate weight.  Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board must 
account for the evidence which it finds to be persuasive or 
unpersuasive, analyze the credibility and probative value of all 
material evidence submitted by and on behalf of a claimant, and 
provide the reasons for its rejection of any such evidence.  See 
Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).  The competence of 
evidence, the Court has held, is a legal concept, which is useful 
in determining whether testimony may be heard and considered by 
the trier of fact, while the credibility of such evidence is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  
Rucker, 10 Vet. App. at 74.  See also Layno, supra.  

When weighing lay evidence such as this, the Board is entitled to 
discount the credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The 
credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain extent, 
bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. 
Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  Personal interest 
may also affect the credibility of the evidence.  Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  In this case, the 
Veteran's statements regarding the history of his symptoms have 
not been consistent.  As indicated above, the Veteran initially 
claimed that he experienced frostbite of his feet during service 
in Korea.  However, while the AOJ has not been able to obtain 
records relating to this and informed the Veteran of this fact, 
the Veteran has not provided any further explanation of the 
circumstances regarding his frostbite injuries.  The duty to 
assist is not a one-way street; a claimant cannot remain passive 
when he has relevant information.  See Wamhoff v. Brown, 8 Vet. 
App. 517 (1996) (VA has duty to assist the Veteran, not a duty to 
prove his claim while the Veteran remains passive); accord Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, the 
Veteran has not provided the necessary information for VA to 
assess or confirm his statements.  Furthermore, the Veteran 
initially indicated that his injuries occurred in November 1990 
in his original claim; however, at the time of his treatment by 
Dr. Nolan in February 2007, the Veteran indicated that his 
current problems began at the time that he experienced swelling 
of his feet in April 1991.  As such, in considering the Veteran's 
statements in this regard, the Board notes that the Veteran has 
been inconsistent regarding the history of his disorder, the 
Veteran has also provided a paucity of details regarding the 
nature and history of his disorder, and finally the Board notes 
the Veteran's clear self-interest in reporting such a history.  
For these reasons the Board concludes that the Veteran's 
statements in this regard are not credible. 

Finally, the Veteran's statements with regard to this disorder 
are not consistent with the medical evidence of record.  In this 
case the Veteran requested that the AOJ obtain various private 
medical records from his claim.  When obtained, these records 
provided no evidence of any related disorder or treatment.  In 
fact, the substantial private treatment records from June 2004 
and May 2005 from Ark-La-Tex Cardiology indicate at multiple 
points that while the Veteran was receiving treatment for 
cardiovascular disorder, that he was not experiencing any 
significant problems with his extremities, including "no 
arthralgias or myalgias or other rheumatologic complaints."  The 
Veteran was also indicated as not experiencing edema, with a full 
range of motion.  Further, VA medical treatment records from 
February 2003, and April 2004 all indicate that the Veteran was 
provided with thorough examinations and he was not experiencing 
any lower extremity problems with no evidence of edema or 
musculoskeletal problems.  In fact, the only treatment relating 
to the Veteran's feet from this time is a record of left heel 
pain of several months duration in October 2003.

It was only after the Veteran began to seek service connection 
that the Veteran's medical records show any evidence of treatment 
for these issues.  See the private treatment record dated in July 
2005, and the private treatment records dated in January 2006 and 
February 2007 from Dr. Nolan, and the VA medical treatment 
records from January 2007.  As such, while the Board cannot 
determine that lay evidence lacks credibility solely because it 
is unaccompanied by contemporaneous medical evidence, the Board 
may consider a lack of contemporaneous medical evidence as one 
factor in determining the credibility of lay evidence.  Buchanan, 
451 F.3d at 1336-37Id. at 1337.  In this instance, it is the 
probative weight of the medical evidence against any such 
symptoms when the Veteran's lower extremities have been 
specifically reviewed multiple times, as well as the Veteran's 
inconsistent statements regarding the history of his disorder, 
that leads the Board to conclude that the Veteran's statements 
are not credible, and that the probative weight of the medical 
evidence is against a history of a chronic disorder during 
service or any continuity of symptomatology after the Veteran's 
military service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 
494-97.  

The Board notes that the Veteran also submitted a statement in 
June 2005 from W.H., which indicates that the Veteran returned 
from Korea with "frostbite and poor circulation of his feet."  
However, this statement is provided with no indication regarding 
the relationship between W.H. and the Veteran, or any indication 
as to the factual basis for the statement provided.  As such, the 
Board concludes that there is no evidence of record to show that 
this statement is from a person who is competent, either through 
direct experience or observation of the Veteran, to provide 
direct information regarding symptoms of poor circulation or 
frostbite at the time of the Veteran's release from active duty.  
Therefore, this statement is accorded no weight and does not 
provide probative evidence of a history related to the Veteran's 
claimed residuals of frostbite of the feet.  

The Board also notes that the Veteran submitted a statement from 
his spouse in March 2006, which indicates that she married the 
Veteran in May 2000, and that since that time he has complained 
of having cold feet and indicated that he needs to wear multiple 
pairs of socks to bed.  The Veteran's spouse is certainly 
competent to report regarding the Veteran's cold feet, and there 
is no evidence to indicate that her statements in this regard are 
not credible; however, this statement indicates that, at the 
earliest, the Veteran's cold feet began in May 2000.  As such, 
the lay statement which has been submitted by the Veteran's 
spouse do not show a history or connection between the Veteran's 
current feet disorders and his military service, and only show 
that the relevant symptoms began around May 2000.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. 494-97.

However, the Veteran's STRs indicate that he did receive 
treatment for swollen feet in April 1991.  As such, there is some 
evidence of related treatment during service.  However, there is 
no competent or probative evidence of a connection between the 
Veteran's April 1991 treatment for swelling and his current 
bilateral disorders of the feet.  See Shedden, at 1167.

In January 2006, Dr. Nolan reviewed the Veteran's complaints of 
numbness and tingling in his feet, noting that he had indicated a 
15-year history of these symptoms but that he denied any trauma 
to his feet.  Dr. Nolan provided a diagnosis of painful feet of 
unknown etiology.  About a year later, in February 2007, Dr. 
Nolan indicated that the Veteran reported that these symptoms 
began after swelling of his feet in 1991, and provided a 
diagnosis of progressive peripheral neuropathy or unknown 
etiology.  As such, in stating that the Veteran's current 
complaints regarding his feet is either one diagnosis or the 
other, the records provided by Dr. Nolan are at best equivocal in 
indicating a connection between the Veteran's current disorder 
and his service.  Medical opinions which are speculative, 
general, or inconclusive in nature cannot support a claim for 
service connection.  See Bloom v. West, 12 Vet. App. 185 (1999) 
(a medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the required 
degree of medical certainty); Bostain v. West, 11 Vet. App. 124 
(1998) (a private physician's opinion that a Veteran's 
preexisting service-related condition "may have" contributed to 
his ultimate demise was too speculative, standing alone, to be 
deemed new and material evidence to reopen cause-of-death claim); 
Obert v. Brown, 5 Vet. App. 30 (1993) (a medical opinion 
expressed in terms of "may be related to service" necessarily 
implies "may or may not," and therefore is too speculative to 
establish a plausible claim); Tirpak v. Derwinski, 2 Vet. App. 
609 (1992) (a medical professional's use of equivocal language 
such as "may or may not be related to service" was too 
speculative to constitute a definitive opinion on issue of 
causation).  

Furthermore, Dr. Nolan's statements appear to be solely based on 
a medical history provided by the Veteran.  A medical history 
provided by a Veteran and recorded by an examiner without 
additional enhancement or analysis is not competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
However, VA cannot reject a medical opinion simply because it is 
based on a history supplied by the Veteran and that the critical 
question is whether that history was accurate.  Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005); see also Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a Veteran's 
statement renders a medical report incredible only if the Board 
rejects the statements of the Veteran).  In this case, the Board 
has already concluded that the Veteran's statements regarding the 
history of his disorder are not credible.  The records provided 
by Dr. Nolan are simply the recorded impressions without further 
elucidation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (a medical opinion that contains only data and conclusions 
is accorded no weight).  As such, the private medical records 
provided by Dr. Nolan do not provide competent or credible 
evidence of a connection between the Veteran's current disorders 
of the feet and his military service.

Finally, the Veteran submitted VA medical treatment records dated 
in January 2007.  These also show that the Veteran began 
complaining of and receiving treatment for complaints of cold and 
numb feet at that time.  However, these symptoms were reviewed by 
a VA physician, who concluded that the Veteran's symptoms were 
due to "CHF, R/O neuropathy," or congestive heart failure, 
ruling out neuropathy.  As is true with any piece of evidence, 
the credibility and weight to be attached to these opinions [are] 
within the province of the adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  As stated by the Court, 
credibility is the province of the Board.  It is not error for 
the Board to favor the opinion of one competent medical expert 
over that of another when the Board gives an adequate statement 
of reasons or bases.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  As such, the medical evidence of record provides no 
probative evidence of a connection between the Veteran's current 
bilateral foot disorders and his service, nor do these indicate 
that these is due to any frostbite in service.  If anything, the 
probative medical evidence of record appears to indicate that 
this is due to the Veteran's cardiovascular disorders, which are 
substantially documented.  In this regard, records received from 
the Social Security Administration show the Veteran was granted 
disability benefits in May 2005 for recurrent arrhythmias and 
cardiomyopathies.  The records do not reflect any diagnosis of 
residuals of frostbite of the feet.

Accordingly, the Board finds that the medical evidence of record 
does not show any evidence of a connection between the Veteran's 
current bilateral disorder of the feet and his military service, 
to include his treatment for swollen feet in April 1991.  

Further, with no credible or competent evidence of that his 
current disorder began within one year after service, or indeed 
until May 2000, about 8 years after his military service, the 
Veteran is not entitled to application of the presumptive 
provisions regarding organic diseases of the nervous or 
cardiovascular systems.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Therefore, the preponderance of the evidence is against the 
Veteran's claim of service connection for the residuals of 
frostbite of his feet, bilaterally.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on this 
issue.  38 U.S.C.A. § 5107(b).  The claim for service connection 
for the residuals of frostbite of the Veteran's feet, to include 
poor circulation, is denied.


ORDER

Service connection for the residuals of frostbite of the feet, to 
include poor circulation, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


